         Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDLE DISTRICT OF PENNSYLVANIA


MYNECA Y. OJO                         :   CIVIL ACTION LAW
364 Wilson Avenue                     :
Hanover PA 17331                      :
                                      :
                and                   :   Civil Action No.: _________________
                                      :
KAREN ANN CROSBY                      :
335 East Locust Street                :
York, PA 17403                        :    Complaint
                       Plaintiffs     :
                                      :
       vs.                            :
                                      :   JURY TRIAL DEMANDED
BREW VINO LLC                         :
d/b/a GRANDVIEW GOLF COURSE           :
251 North George Street               :
York, PA 17401                        :
                                      :
                and                   :
                                      :
STEVE CHRONISTER                      :
2309 Fairway Drive                    :
York, PA 17404                        :
                                      :
                  and                 :
                                      :
MARC BOWER                            :
218 Peyton Road                       :
York, PA 17403                        :
                                      :
               and                    :
                                      :
JORDAN LYLE CHRONISTER                :
505 Sandstone Lane                    :
York, PA 17404                        :
                                      :
               and                    :
                                      :
BRIAN POLACHEK                        :
1610 Oak Lane                         :
Dover, PA 17315                       :
                                      :
               and                    :
                                      :
JOHN DOE                              :
Pennsylvania Resident                 :
                        Defendants    :
             Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 2 of 22



                                            COMPLAINT

        Plaintiffs, by and through their attorneys, John L. Rollins, Esquire, of the OFFICE OF JOHN
L. ROLLINS, and Mary H. Powell, Esquire, of POWELL LAW, PC, hereby complain of the
Defendants, as follows:



I.      PRELIMINARY STATEMENT

        1.     This is an action brought, under the Civil Rights Act of 1866, as amended by the
Civil Rights Restoration Act of 1991, 42 U.S.C. § 1981, 42 U.S.C. § 1982, 42 U.S.C. § 1985, 42
42 U.S.C. § 1986 et seq., and U.S.C. § 2000a et seq., to remedy violations of the Plaintiffs’ civil
rights and to redress the unlawful and discriminatory conduct of the Defendants, both directly
and through the principle of respondeat superior for the discriminatory actions of its employees,
managers, owners and other agents. Plaintiffs, who are both African American females, each
have a three-year membership at Grandview Golf Course, infra. On Plaintiffs’ first occasion to
use their memberships to golf at Grandview Golf Course, Plaintiffs, inter alia, experienced
discrimination on the basis of race and gender. Defendants have discriminated against Plaintiffs
in a manner that violates the Pennsylvania Human Relations Act, 43 P.S. §§ 951-963 et seq.
Additionally, the Pennsylvania common law counts of this complaint include: breach of
contract; constructive fraud of contract; tortious interference of contract, defamation and
infliction of emotional distress.

      Defendants’ intentional, egregious and outrageous conduct in discriminating against
Plaintiffs constituted clear and convincing evidence of racial profiling, harassment, intimidation
and eviction, all to the Plaintiffs’ detriment.


II.     JURISDICTION AND VENUE

        2.     The jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 1981, 42 U.S.C. §
 1982, 42 U.S.C. § 2000a, 42 U.S.C. § 1986 et seq., 28 U.S.C. §§ 1331, 1343 (a)(3), 1367 (a),
 and (4), 2201, 2202, 2283 and 2284, and Rule 65 of the Federal Rules of Civil Procedure. The
 asserted rights and interests of the Plaintiffs exceed $175,000.00, exclusive of interest and costs.
 Plaintiffs’ State claims are before this Court pursuant to its supplemental         jurisdiction as



                                              Page 2 of 22
               Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 3 of 22



    codified at 28 U.S.C. § 1367. Venue is proper in the Middle District of Pennsylvania pursuant
    to 28 U.S.C. § 1391(b) since substantial actions/events complained of occurred within the
    jurisdiction of the United States District Court for the Middle District of Pennsylvania. As
    well, Defendants in this matter have their principal place of business located within the
    jurisdictional limits of the Middle District of Pennsylvania, and Defendants and/or Defendants’
    employees reside within said jurisdictional limits.

          3.       Venue is proper in the United States District Court for the Middle District of
    Pennsylvania pursuant to 42 U.S.C. § 2000a, which provides for the bringing of such actions in
    any judicial district in the State in which the unlawful discrimination was committed.


III.      ADMINISTRATIVE PREREQUISITES

          4.       Each Plaintiff filed a complaint with the Pennsylvania Human Relations
Commission (also referred to as “PHRC”) and have each received a Right to Sue Letter. For each
Plaintiff, the PHRC rendered a Finding of Probable Cause, which includes a Findings of Facts
in Support of Probable Cause with respect to Plaintiffs’ charges against Defendant, Brew Vino,
d/b/a Grandview Golf Course. The PHRC found probable cause that Plaintiffs were profiled,
harassed, evicted and subjected to different terms and conditions of service because of their
protected classes, the Race of African American, and the Sex of Female, in violation of Section
5(a) of the Pennsylvania Human Relations Act, 43 P.S. §§ 951-963 et seq., while they were
golfing with three (3) other African American females at Grandview Golf Course in York
County, Pennsylvania, on April 21, 2018. 1, 2


IV.        PARTIES

          5.       Plaintiff, Myneca Y. Ojo, is a citizen of the United States of America, whose
permanent address is 364 Wilson Avenue, Hanover, PA 17331. Myneca Y. Ojo is an African
American female.

1
    A true and correct copy of the PHRC’s Finding of Probable Cause and Findings of Facts in Support of Probable
    Cause: Karen Ann Crosby v. Brew Vino, LLC., d/b/a Grandview Golf Course, PHRC Case No. 201800914 is
    attached hereto and incorporated by reference as Exhibit A.
2
    A true and correct copy of the PHRC’s Finding of Probable Cause and Findings of Facts in Support of Probable
    Cause: Myneca Y. Ojo v. Brew Vino, LLC., d/b/a Grandview Golf Course, PHRC Case No. 201800913 is attached
    hereto and incorporated by reference as Exhibit B.


                                                  Page 3 of 22
            Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 4 of 22



       6.       Plaintiff, Karen Ann Crosby, is a citizen of the United States of America, whose
permanent address is 335 East Locust Street, York, PA 17403. Karen Ann Crosby is an African
American female
       7.       Defendant, Brew Vino, LLC., d/b/a Grandview Golf Course (hereinafter
“Defendant Brew Vino”), is a Pennsylvania limited liability corporation with its registered office
located at 251 North George Street, York, PA 17401. At all relevant times to this action,
Defendant, Brew Vino owns [owned] and operates [operated] Grandview Golf Course located at
2779 Carlisle Road, York County, Pennsylvania.

       8.       Defendant, Steve Chronister. is an adult individual and was at all relevant times
to this action, a manager, and/or agent, servant, employee of Defendant Brew Vino, LLC.,
d/b/a Grandview Golf Course and committed the acts and/or omissions alleged in this
complaint within the scope and course of his employment with Brew Vino, LLC., d/b/a
Grandview Golf Course. Defendant, Steve Chronister is sued in his individual capacity and his
last known address is 2309 Fairway Drive, York, PA 17404.

       9.       Defendant Marc Bower is an adult individual and was at all relevant times to
this action, a manager, and/or agent, servant, employee of Defendant Brew Vino, LLC., d/b/a
Grandview Golf Course and committed the acts and/or omissions alleged in this complaint
within the scope and course of his employment with Brew Vino, LLC., d/b/a Grandview Golf
Course. Defendant, Marc Bower is sued in his individual capacity and his last known address
is 218 Peyton Road, York, PA 17403.

       10.      Defendant, Jordan Lyle Chronister. is an adult individual and was at all relevant
times to this action, a manager, and/or agent, servant, employee of Defendant Brew Vino,
LLC., d/b/a Grandview Golf Course and committed the acts and/or omissions alleged in this
complaint within the scope and course of his employment with Brew Vino, LLC., d/b/a
Grandview Golf Course. Defendant, Jordan Lyle Chronister is sued in his individual capacity
and his last known address is 505 Sandstone Lane, York, PA 17404.

       11.      Defendant, Brian Polechek. is an adult individual and was at all relevant times
to this action, a manager, and/or agent, servant, employee of Defendant Brew Vino, LLC.,
d/b/a Grandview Golf Course and committed the acts and/or omissions alleged in this
complaint within the scope and course of his employment with Brew Vino, LLC., d/b/a



                                             Page 4 of 22
          Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 5 of 22



Grandview Golf Course. Defendant, Brian Polechek is sued in his individual capacity and his
last known address is 610 Oak Lane, Dover, PA 17315.

       12.     Defendant, John Doe, is believed and thus averred to be a male Pennsylvania
resident, and an adult since several Defendants were believed to be involved in the drinking
of alcoholic beverages at the time of the events relevant to the herein matter. It is believed
and thus averred that John Doe was at all relevant times to this action, a manager, and/or agent,
servant, employee of Defendant Brew Vino and committed the acts and/or omissions alleged
in this complaint within the scope and course of his employment with Defendant Brew Vino.
John Doe is also sued in his individual capacity.


V.     FACTUAL ALLEGATIONS

       13.     Plaintiffs aver, adopt and incorporate by reference herein each and all of the
allegations set forth in Paragraphs 1 - 12 of this Complaint as though fully set forth herein.
       14.      On or about April 21, 2018, Plaintiff Myneca Y. Ojo, Plaintiff Karen Ann
Crosby, Ms. Sandra Thompson, Sandra Harrison, and Carolyn Dow all of which are African
American females went to Defendant Brew Vino’s, golf course, Grandview Golf Course,
located at York, PA to play golf.
       15.     Plaintiffs had a three-year membership at Defendant Brew Vino’s, golf course to
play golf. Defendant Brew Vino owns and operates a restaurant at the golf course of which is
open to the public as well as persons holding golf course membership.
       16.     April 21, 2018 was the first time Plaintiffs used their membership to golf at
Grandview Golf Course.
       17.      On April 21, 2018, originally Plaintiffs, Ms. Sandra Thompson, Ms. Sandra
Harrison, and Ms. Carolyn Dow (hereinafter group of five and/or Plaintiffs’ group) was to be a
group of six and had been assigned two group-of-three tee times of 10:00 am and 10:16 am.
       18.     Due to frost on April 21, 2018, tee times were delayed for all golfers, including
the scramble tournament that was already in progress.
       19.     When the group of five (5) approached the starter, (an employee that sits by a tee
box and checks golf players in) Julio, last name unknown, allowed the group to proceed as one
group. Defendant Brew Vino general practice is to permit a maximum a group-of-four.
       20.     Now that the Plaintiffs’ group consisted of five golfers instead of six, their two


                                            Page 5 of 22
         Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 6 of 22



tee times were combined into one.
       21.     Plaintiffs’ group teed off approximately between 10:39 am and 11:12 am.
       22.     Defendant, Steve Chronister approached Plaintiffs on the second hole and
identified himself as the owner and told Plaintiffs that they needed to keep pace.
       23.     Defendant Steve Chronister then approached, the rest of Plaintiffs’ group and
was intercepted by Ms. Sandra Thompson, a member of Plaintiffs’ group.
       24.     Defendant Steve Chronister then told Ms. Sandra Thompson that Plaintiffs’
group was playing too slow and that Defendant Brew Vino would refund the money for their
golf carts and memberships.
       25.     Ms. Sandra Thompson advised Defendant Steve Chronister that Plaintiffs’ group
was not playing too slow and they were not the cause of any delay and that he was treating them
differently than the Caucasian Male golfers. Defendant Steve Chronister then at approximately
11:24 am called (911) Northern York County Regional Police. Department. Officer Erika L.
Eiker, badge # 141 responded to the Grandview Golf Cub. Officer Eiker states, in part, in her
narrative (Incident No. 20180421M0047), as follows:


           I responded to the Grandview Golf Course at 2779 Carlisle Road where I spoke
       to the owner, Steve Chronister who called 911 to report that five females were out
       golfing and taking their time which was causing delayed tee times for other golfers.
       Chronister advised that Sandra Thompson and four other black females were not
       following the required pace per their policy and when he attempted to speak with
       them about the issue Thompson accused him of being a Racist. Chronister advised
       that the females were still currently out on the golf course but he was not sure if
       they were still on hole 2 where he spoke to them.

          I rode a golf cart with the general manager out to the area where the females
       were at and found them to be at hole 5. Prior to speaking with Thompson and other
       females I again spoke with Chronister who advised that the females were caught up
       to where they should be at hole 5 and requested that I no longer speak with them
       and cause further issues. At this time, I rode back to the facility without contacting
       Thompson and took no further action.

       26.     Plaintiff Myneca Y. Ojo, Plaintiff Karen Ann Crosby, Ms. Sandra Thompson,
Sandra Harrison, and Carolyn Dow completed the first nine golf holes around 12:45 pm and
took a break pursuant to standard golfing protocol/practice.
       27.     Shortly after 12:45 pm, Plaintiff Karen Ann Crosby, Ms. Sandra Harrison and



                                           Page 6 of 22
          Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 7 of 22



Ms. Carolyn Dow decided not to complete the back nine, prepared to leave and did leave
Grandview Golf Course as a direct result of the earlier discriminatory treatment by Defendants.
       28.        During the PHRC’s Investigative Hearing on June 21-22, 2018 regarding the
herein action, Mr. Jerry Higgins, a Caucasian, Male golfer, provided testimony indicating that
he teed off a little after 11:00 am, he was golfing behind Plaintiffs and their party. Further, Mr.
Jerry Higgins stated that he was not held up by Plaintiffs and their group. Importantly, Mr. Jerry
Higgins felt the Plaintiffs’ group was being targeted.
       29.        After Plaintiff Karen Ann Crosby, Sandra Harrison, and Carolyn Dow left the
Grandview Golf Course, Plaintiff Myneca Y. Ojo and Ms. Sandra Thompson remained at the
golf course to complete the last nine holes of the golf game.
       30.        Plaintiff Myneca Y. Ojo and Ms. Sandra Thompson approached the tenth tee at
the same time as Mr. Jerry Higgins’ group had approached the tee. Mr. Higgins’ group told
Plaintiff Myneca Y. Ojo and Ms. Sandra Thompson to go ahead of them because they were
taking a break.
       31.        Immediately thereafter, Defendant Jordan Lyle Chronister approached Plaintiff
Myneca Y. Ojo and Ms. Sandra Thompson and told them that they could not “cut people off.”
       32.         Ms. Sandra Thompson and Mr. Jerry Higgins explained to Defendant Jordan
Lyle Chronister that Mr. Higgins’ group was taking a break and that Ms. Ojo and Ms. Thompson
were not cutting them off.
       33.        Several of Defendant Brew Vino’s managers, agents and/or employees engaged
in a verbal altercation with Ms. Ojo and Ms. Thompson.
       34.        It is believed and therefore averred that “video evidence shows” Plaintiff
Myneca Y. Ojo and Ms. Sandra Thompson confronted by Defendant Jordan Lyle Chronister,
Defendant Steve Chronister, Defendant Marc Bower, and Defendant Brian Polachek (General
Manager) on the tenth tee.
       35.         Defendant Jordan Lyle Chronister told Ms. Ojo and Ms. Thompson that they
were told three times on April 21, 2018 to remove themselves from the premise and that it was
time to go.
       36.        During this verbal interchange/altercation, Defendant Brian Polachek, went
into the Grandview Golf Course’s clubhouse and returned with checks to reimburse Plaintiff
Myneca Y. Ojo and Ms. Sandra Thompson for their membership fees.


                                             Page 7 of 22
          Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 8 of 22



       37.         Both Ms. Ojo and Ms. Thompson refused the checks. Defendant Steve
Chronister then step away from the group of Caucasian men, and for the second time called
(911) the Northern York County Regional Police Department at or about 1:26 pm. See, Exhibit
B, Paragraphs 28, 29,30,31,32, 33,34.
       38.         It is believed and therefore averred that between April 1, 2016 and April 21,
2018, there were 28 calls made from Defendant Brew Vino’s Grandview Golf Course to 911.
       39.         It is believed and therefore averred that Defendant Steve Chronister was the
caller on only one of the cited 911 calls between April 1, 2016 and April 21, 2018. Further, all
the remaining calls to 911during the referenced time period were from owners or employees of
Defendant Brew Vino. See Exhibit B, Paragraph 38.
       40.        During the above referenced time period, it is believed and therefore averred
that all of the remaining 27 calls made to 911 involve criminal activity or safety concerns such
as fire alarms.
       41.        Further, it is believed and therefore averred that no 911 call by Defendants was
made because of an individual golfing too slow, nor was any call made to have a female golfer
removed from the premises. See Exhibit B, Paragraph 39.
       42.        It is believed and therefore averred that defendants assert that non-African
American male golfers have been reminded of the Grandview Golf course’s pace of play policy,
but admit that the police were not on any golfers for playing too slow or to have anyone removed
from the premise for that reason. See Exhibit B, Paragraph 40.
       43.        It is believed and therefore averred that “video evidence” as well as calls to the
police confirm that multiple Defendant Brew Vino’s managers, agents and employees targeted
and were watching Plaintiff Myneca Y. Ojo, Plaintiff Karen Ann Crosby, Ms. Sandra
Thompson, Ms. Sandra Harrison, and Ms. Carolyn Dow throughout the course of the day. See
Exhibit B, Paragraph 41.
       44.        It is believed and therefore averred that “Video evidence” confirms that Plaintiff
Myneca Y. Ojo, Plaintiff Karen Ann Crosby, Ms. Sandra Thompson, Ms. Sandra Harrison and
Ms. Carolyn Dow were asked to leave Defendant Brew Vino’s Grandview Golf Course on
several occasions on the date of April 21, 2018. See Exhibit B, Paragraph 42.




                                              Page 8 of 22
           Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 9 of 22



                                               COUNT I
                     Violation of Equal Rights Under 42 U.S.C. Section 1981

      Plaintiffs Myneca Y. Ojo and Karen Ann Crosby v. Defendants Brew Vino, LLC
                               d/b/a Grandview Golf Course,
   Steve Chronister, Marc Bower, Jordan Lyle Chronister, Brian Polachek and John Doe

        45.     Plaintiffs aver, adopt and incorporate by reference herein each and all of the
allegations set forth in Paragraphs 1 - 44 of this Complaint as though fully set forth herein.
        46.     The acts and conduct of Defendants constituted a violation of Plaintiffs’ equal
rights protected under the United States Constitution and 42 U.S.C. Section 1981.
        47.     As more fully set forth above, Defendants were motivated by racial animus when
they violated Plaintiffs’ civil rights.
        48.     The aforesaid conduct of Defendants was intentional and undertaken in reckless
disregard for the federally protected civil rights of Plaintiffs.
        49.     Section 1981 of Title 42 of the United States, enacted in part of the Civil Rights
Act of 1866, provides, inter alia, that “All persons within the jurisdiction of the United States
shall have the same right in every State and Territory to make and enforce contracts… as is
enjoyed by white citizens and shall be subject to like punishment, pains penalties, taxes licenses,
and exactions of every kind, and to no other… the enjoyment of all benefits, privileges, terms,
and conditions of the contractual relationship…the rights protected by this section are protected
against impairment by nongovernmental discrimination and impairment under color of State
Law.”
        50.     Defendants, evidencing a settled intent to discriminate against Plaintiffs because
of their race and gender by tortuously interfering with their contractual rights as members of
Grandview Golf Course in a racially discriminatory manner, and for a racially discriminatory
purpose.
        51.     Defendants have intentionally deprived Plaintiffs of the enjoyment of benefits,
privileges, terms, and conditions of the contractual relationship to which they are entitled
pursuant to their Grandview Golf Course membership. Racial and gender discriminatory
deprivation by denying members the use of Defendant Brew Vino’s golf course, golf pro shop,
golf carts, eating facilities and outdoor seating, are all in violation of 42 U.S.C § 1981.
        52.     Defendants’ actions were done as form of outrageous overt intimidation, sexism,


                                              Page 9 of 22
         Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 10 of 22



and racism directed towards the Plaintiffs because they are African Americans.
       53.     Defendants’ actions in this case were reckless, intentional, extreme and
outrageous, and motivated by racial animus against Plaintiffs because they are African
Americans.
       54.     All Defendants acted willfully, deliberately, maliciously and with reckless
disregard of Plaintiffs’ federal constitutional and state constitutional and statutory rights:
actions displaying wanton and malicious conduct.
       55.     Defendants’ actions in this case were reckless, intentional, extreme and
outrageous, and motivated by racial animus against Plaintiffs because Plaintiffs are African
American, and because Plaintiffs are women.
       56.     After targeting Plaintiffs, Defendants conspired together on April 21, 2018 to
engage in the aforesaid conduct for the purpose of violating Plaintiffs’ constitutional rights by
subjecting them to racial profiling, harassment, intimidation, eviction, and subjected them to
different terms and conditions of service than non-African Americans and male golfers because
of Plaintiffs’ protected classes: Race, African Americans; and Sex, Female.
       57.     WHEREFORE, the premises stated, as a direct result of said violations of 42
U.S.C § 1981, Plaintiffs have suffered racial discrimination, humiliation, embarrassment, and
other harms, and are entitled to entry of judgment in their favor, and against Defendants,
together with an award of declaratory and injunctive relief, damages, and ancillary relief as
provided by 42 U.S.C § 1988, and any other relief this Court may deem just and proper.


                                             COUNT II

          Conspiracy to Violate Constitutional Rights Under 42 U.S.C. Section 1985

      Plaintiffs Myneca Y. Ojo and Karen Ann Crosby v. Defendants Brew Vino, LLC
                               d/b/a Grandview Golf Course,
   Steve Chronister, Marc Bower, Jordan Lyle Chronister, Brian Polachek and John Doe

       58.     Plaintiffs aver, adopt and incorporate by reference herein each and all of the
allegations set forth in Paragraphs 1 - 57 of this Complaint as though fully set forth herein.
       59.     The acts and conduct of the Defendants constituted a conspiracy to deprive Plaintiffs
of their civil rights in violation of 42 U.S.C § 1985.
       60.     Defendants motivated by racial based animus designed to deprive Plaintiffs of the


                                            Page 10 of 22
         Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 11 of 22



equal protection of the laws by engaging in an invidious, purposeful and intentional plan of
discrimination against Plaintiffs that resulted in, inter alia, depriving Plaintiffs of the enjoyment of
benefits, privileges, terms, and conditions of the contractual relationship to which Plaintiffs are
entitled pursuant to Plaintiffs’ Grandview Golf Course memberships, which allows a member to
utilize the facilities of Grandview Golf Course.
       61.       It is believed and therefore averred that all Defendants were motivated by racial
animus and conspired together to engage in the aforesaid conduct for the purpose, among other
racist and sexist purposes, of intimidating these African American women in order to keep these
African American women from enjoying the full benefits of their Grandview Golf Course
memberships and to discourage African Americans from playing golf at Grandview Golf Course.
       62.       Defendants’ conspiracy to deny Plaintiffs’ equal protection of the laws directly and
proximately caused physical and psychological harm to Plaintiffs, as well as pain and suffering,
severe emotional distress and financial losses, all to Plaintiffs’ detriment and harm.
       63.       WHEREFORE, the premises stated, as a result of said violation(s) of 42 U.S.C §
1985, plaintiffs have suffered racial discrimination, humiliation, embarrassment, and other harms,
and are entitled to entry of judgment in their favor, and against Defendants, together with an award
of declaratory and injunctive relief, damages, and ancillary relief as provided by 42 U.S.C § 1988,
and any other relief the Court may deem just and proper.

                                             COUNT III

          Conspiracy to Violate Constitutional Rights Under 42 U.S.C. Section 1986

      Plaintiffs Myneca Y. Ojo and Karen Ann Crosby v. Defendants Brew Vino, LLC
                               d/b/a Grandview Golf Course,
   Steve Chronister, Marc Bower, Jordan Lyle Chronister, Brian Polachek and John Doe

       64.     Plaintiffs aver, adopt and incorporate by reference herein each and all of the
allegations set forth in Paragraphs 1 - 63 of this Complaint as though fully set forth herein.
       65.     The acts and conduct of the Defendants constitute an action for neglect for failure to
prevent the wrongs of the conspiracy cited in COUNT II herein and such neglect deprived Plaintiffs
of their civil rights in violation of 42 U.S.C § 1986.
       66.     It is believed and therefore averred that Defendants gathered, collaborated and had
knowledge of each other’s racial based animus designed to deprive Plaintiffs of the equal protection


                                             Page 11 of 22
          Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 12 of 22



of the laws since Defendants could visually observe, audibly hear and had the cognitive mental
skills to process each other’s statements and actions directed at Plaintiffs on April 21, 2018 at the
Grandview Golf Course to understand that using the term “playing slow” in the context of female
golfers constitutes gender discrimination.
       67.     It is believed and therefore averred that Defendants gathered, collaborated and had
knowledge of each other’s racial based animus designed to deprive Plaintiffs of the equal protection
of the laws since Defendants could visually observe, audibly hear and had the cognitive mental
skills to process each other’s statements and actions directed at Plaintiffs on April 21, 2018 at the
Grandview Golf Course to understand that using the term “playing slow” in the context of American
history and African Americans constitutes racial discrimination, particularly when there is no
evidence of “playing slow.”.
       68.     It is believed and therefore averred that Defendants acted in tandem and/or
concurrence with racial animus against Plaintiffs on April 21, 2018 at the Grandview Golf Course
by, including but not limited to, taunting Plaintiffs, reporting Plaintiffs to the police for no valid
reason, and falsely accusing the Plaintiffs of “playing slow” in order to keep these American
women, these African American women, from enjoying the full benefits of their Grandview Golf
Course memberships and to discourage African Americans from playing golf at Grandview Golf
Course.
       69.     In light of the fact that one or more of Defendant Brew Vino’s managers witnessed
and/or participated in the discriminatory acts against Plaintiffs on April 21, 2018, same managers
had the power to prevent or aid in preventing the calling of the police.
       70.      In light of the fact that one or more of Defendant Brew Vino’s managers witnessed
and/or participated in the discriminatory acts against Plaintiffs on April 21, 2018, same managers
had the power to prevent or aid in preventing the key from being removed from Plaintiff’s golf
cart by a certain Defendant.
       71.      Defendants’ conspiracy to deny Plaintiffs’ equal protection of the laws directly and
proximately caused physical and psychological harm to Plaintiffs, as well as pain and suffering,
severe emotional distress and financial losses, all to Plaintiffs’ detriment and harm.
       72.        WHEREFORE, the premises stated, as a result of said violations of 42 U.S.C §
1985, Plaintiffs have suffered racial discrimination, humiliation, embarrassment, and other harms,
and are entitled to entry of judgment in their favor, and against Defendants, together with an award


                                             Page 12 of 22
         Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 13 of 22



of declaratory and injunctive relief, damages, and ancillary relief as provided by 42 U.S.C § 1988,
and any other relief this Court may deem just and proper.

                                            COUNT IV

                                 Supplemental State Law Claims
                                       Respondeat Superior

      Plaintiffs Myneca Y. Ojo and Karen Ann Crosby v. Defendants Brew Vino, LLC
                               d/b/a Grandview Golf Course,
   Steve Chronister, Marc Bower, Jordan Lyle Chronister, Brian Polachek and John Doe

       73.     Plaintiffs aver, adopt and incorporate by reference herein each and all of the
allegations set forth in Paragraphs 1 - 72 of this Complaint as though fully set forth herein.
       74.     In addition to being directly liable for certain acts of certain Defendants, Defendant
Brew Vino is vicariously liable for the racially discriminatory acts and conduct of its managers,
servants, employees, consultants and/or agents, who at all time relevant hereto acted on behalf of
Defendant Brew Vino, within the scope and course of their employment, pursuant to the doctrine
of respondeat superior.
       75.     In addition to being directly liable for certain acts of certain Defendants, Defendant
Brew Vino is vicariously liable for the racially discriminatory acts and conduct of its managers,
servants, employees, consultants and/or agents, who at all time relevant hereto acted on behalf of
Defendant Brew Vino, within the scope and course of their employment, pursuant to the doctrine
of ostensible agency
       76.     Defendants violated the laws and the Constitution of the Commonwealth of
Pennsylvania and this Court has supplemental jurisdiction to hear and adjudicate the claim of this
COUNT.
       77.     WHEREFORE, the premises stated, as a result of Defendants ‘said violation/s
of Plaintiffs’ rights regarding Commonwealth of Pennsylvania Laws, plaintiffs have suffered
racial discrimination, humiliation, embarrassment, intentional infliction of emotional distress,
and other harms, and are entitled to entry of judgment in their favor, and against Defendants.




                                            Page 13 of 22
         Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 14 of 22



                                             COUNT V
        Violation of the Pennsylvania Human Relations Act, 43 P.S. §§ 951-963 et seq.

          Myneca Y. Ojo and Karen Ann Crosby v. Defendants Brew Vino, LLC
                             d/b/a Grandview Golf Course,
   Steve Chronister, Marc Bower, Jordan Lyle Chronister, Brian Polachek and John Doe

       78.       Plaintiffs aver, adopt and incorporate by reference herein each and all of the
allegations set forth in Paragraphs 1 - 77 of this Complaint as though fully set forth herein.
       79.       The PHRC found probable cause that Plaintiffs were profiled, harassed, evicted,
and subjected to different terms and conditions of service because of their protected classes Race,
African American, and Sex, Female in violation of Section 5(a) of the Pennsylvania Human
Relations Act, 43 P.S. §§ 951-963 et seq. by the Defendants. See Exhibit A and Exhibit B.
       80.     Defendants’ violations of the laws and Constitution of the Commonwealth of
Pennsylvania and this Court has supplemental jurisdiction to hear and adjudicate the claim of this
COUNT.
       81.     WHEREFORE, the premises stated, as a result of said violation/s of the
Pennsylvania Human Relations Act, 43 P.S. §§ 951-963 et seq.985, plaintiffs have suffered
racial discrimination, humiliation, embarrassment, and other harms, and are entitled to entry of
judgment in their favor, and against Defendants, and Defendants be required to provide all
appropriate remedies under the Pennsylvania Human Relations Act, 43 P.S. §§ 951-963 et seq.,
and any other relief the Court may deem just and proper.


                                            COUNT VI
                                 Supplemental State Law Claims
                                        Breach of Contract
      Plaintiffs Myneca Y. Ojo and Karen Ann Crosby v. Defendants Brew Vino, LLC
                               d/b/a Grandview Golf Course,
   Steve Chronister, Marc Bower, Jordan Lyle Chronister, Brian Polachek and John Doe


       82.     Plaintiffs aver, adopt and incorporate by reference herein each and all of the
allegations set forth in Paragraphs 1 - 81 of this Complaint as though fully set forth herein.
       83.     Defendants are directly or vicariously liable for breach of contract under 13 Pa.



                                            Page 14 of 22
          Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 15 of 22



C.S. §§ 1101 et seq.
        84.    Defendants entered into a written contract with Plaintiffs for a three (3) year
membership at Defendant Brew Vino’s Grandview Golf Course.
        85.    On the first day Plaintiffs attempted to use their Grandview Golf Course
memberships, Defendants refused to honor the contract between Plaintiffs and Defendants.
        86.    Defendants’ refusal to honor Plaintiffs’ memberships at the Grandview Golf
Course resulted in actual damages and compensatory damages sustained as a result of emotional
distress, including damages for non-economic losses, including, but not limited to:
embarrassment, humiliation and loss of ability to enjoy the pleasures of life.
        87.    Defendants’ violations of the laws and Constitution of the Commonwealth of
Pennsylvania and this Court has resulted in Plaintiff’s detriment and harm, and this Court has
supplemental jurisdiction to hear and adjudicate the claim of this COUNT.
        88.    WHEREFORE, the premises stated, as a result of said violations of the
Commonwealth of Pennsylvania Laws, Plaintiffs have suffered racial discrimination,
humiliation, embarrassment, and other harms, and are entitled to entry of judgment in their
favor, and against Defendants, together with an award of declaratory and injunctive relief,
damages, and ancillary relief and any other relief this Court may deem just and proper.


                                           COUNT VII
                                 Supplemental State Law Claims
                                 Constructive Fraud in Contract
      Plaintiffs Myneca Y. Ojo and Karen Ann Crosby v. Defendants Brew Vino, LLC
                               d/b/a Grandview Golf Course,
   Steve Chronister, Marc Bower, Jordan Lyle Chronister, Brian Polachek and John Doe


        89.    Plaintiffs aver, adopt and incorporate by reference herein each and all of the
allegations set forth in Paragraphs 1 - 88 of this Complaint as though fully set forth herein.
        90.    There existed a fiduciary relationship between Plaintiffs and at least Defendant
Brew Vino since Plaintiffs are paid members of Defendant Brew Vino’s Grandview Golf
Course, and Plaintiffs reposed their trust and confidence in Defendants, and reasonably expected
that Defendants would exercise scrupulous fairness and good faith in Defendants’ dealings with
Plaintiffs.


                                            Page 15 of 22
         Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 16 of 22



       91.     By conducting racial and gender discrimination upon Plaintiffs, Defendants took
advantage of Plaintiffs as members of Grandview Golf Course who were seeking quality of life,
as females and as African Americans; and such advantage was fraudulent, lacking in fairness
conscientiousness.
       92.     The facts presented for the herein COUNT are particularly striking since under
previous ownership of Defendant Brew Vino, the Grandview Golf Course had a reputation for
being relaxing and inviting for minorities who were refused membership at certain other golf
course in York County.
       93.     Defendants’ violations of the laws and Constitution of the Commonwealth of
Pennsylvania and this Court has resulted in Plaintiff’s detriment and harm, and this Court has
supplemental jurisdiction to hear and adjudicate the claim of this COUNT.
       94.     WHEREFORE, the premises stated, as a result of said violations of the
Commonwealth’s laws against constructive fraud, Plaintiffs have suffered racial
discrimination, humiliation, embarrassment, and other harms, and are entitled to entry of
judgment in their favor, and against Defendants, together with an award of declaratory and
injunctive relief, damages, and ancillary relief as provided by the Commonwealth, and any
other relief this Court may deem just and proper.


                                           COUNT VIII
                                 Supplemental State Law Claims
                              Tortious Interference with Contract
      Plaintiffs Myneca Y. Ojo and Karen Ann Crosby v. Defendants Brew Vino, LLC
                               d/b/a Grandview Golf Course,
   Steve Chronister, Marc Bower, Jordan Lyle Chronister, Brian Polachek and John Doe


       95.     Plaintiffs aver, adopt and incorporate by reference herein each and all of the
allegations set forth in Paragraphs 1 - 94 of this Complaint as though fully set forth herein.
       96.     This claim is for tortuous interference with contract, pursuant to the Common
Law of the Commonwealth of Pennsylvania.
       97.     Upon information and belief and so averred, Defendants understood that their
actions would interfere with the contractual relationship between Plaintiff and Defendants.
       98.     Upon information and belief and so averred, Defendants understood that their


                                            Page 16 of 22
         Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 17 of 22



acts were not constructive, were not done in good faith, and were done willfully, deliberately
and intentionally.
       99.     Defendants’ violations of the laws and Constitution of the Commonwealth of
Pennsylvania and this Court has resulted in Plaintiff’s detriment and harm, and this Court has
supplemental jurisdiction to hear and adjudicate the claim of this COUNT.
       100.    WHEREFORE, the premises stated, as a result of said violations of the
Commonwealth’s laws against tortious interference with contract, Plaintiffs have suffered
racial discrimination, humiliation, embarrassment, and other harms, and are entitled to entry of
judgment in their favor, and against Defendants, together with an award of declaratory and
injunctive relief, damages, and ancillary relief as provided by the Commonwealth, and any
other relief this Court may deem just and proper.


                                            COUNT IX
                                 Supplemental State Law Claims
                              Defamation - /Slander/Slander Per Se
      Plaintiffs Myneca Y. Ojo and Karen Ann Crosby v. Defendants Brew Vino, LLC
                               d/b/a Grandview Golf Course,
   Steve Chronister, Marc Bower, Jordan Lyle Chronister, Brian Polachek and John Doe


       101.    Plaintiffs aver, adopt and incorporate by reference herein each and all of the
allegations set forth in Paragraphs 1 -100 of this Complaint as though fully set forth herein.
       102.    This claim is for defamation/slander/slander per se.
       103.    Upon information and belief and so averred, at least one Defendant, Steve
Chronister, has made untruthful, disparaging statements to members of the media since the
discriminatory acts and events of April 21, 2018 at the Grandview Golf Course.
       104.    Upon information and belief and so averred, Defendant Steve Chronister stated
to a member of the news media, which was published in the York Daily Record Newspaper on
February 25, 2020 that, “As a consultant of BrewVino LLC and Grandview Golf Course, I
would like to address the recent PA State Human Relations Commission (PHRC) ruling against
Grandview Golf Course in response to the accusation of racism that purportedly happened on
April 21, 2018. As a result of their ruling, I am asking for a full investigation into this nearly
two-year assault on our business and reputation. It is of utmost importance that we shed light


                                           Page 17 of 22
         Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 18 of 22



on the wrongdoing that has taken place with the PHRC to ensure that this never happens again
to another small business. In June of 2018, two months after the incident, the PHRC launched
the first of multiple hearings regarding the accusations. Throughout the hearings, the five
accusers testified under oath and before this kangaroo court, asserting the false claims and
ultimately committing perjury, which I can prove.” (Emphasis added.)
       105.    Upon information and belief and so averred, Defendant Steve Chronister made
public statements that were published and that implicated that the Plaintiffs had committed the
crime of perjury.
       106.    Upon information and belief and so averred, Defendant Steve Chronister
understands that his acts were not constructive, were not done in good faith, and were done
willfully, deliberately and intentionally.
       107.    Defendants’ violations of the laws and Constitution of the Commonwealth of
Pennsylvania and this Court has resulted in Plaintiff’s detriment and harm, and this Court has
supplemental jurisdiction to hear and adjudicate the claim of this COUNT.
       108.    WHEREFORE, the premises stated, as a result of said violations of the
Commonwealth’s       laws   against   slander/defamation,    Plaintiffs   have suffered     racial
discrimination, humiliation, embarrassment, and other harms, and are entitled to entry of
judgment in their favor, and against Defendants, together with an award of declaratory and
injunctive relief, damages, and ancillary relief as provided by the Commonwealth, and any
other relief this Court may deem just and proper


                                             COUNT X
                                 Supplemental State Law Claims
                                  Infliction of Emotional Distress
      Plaintiffs Myneca Y. Ojo and Karen Ann Crosby v. Defendants Brew Vino, LLC
                               d/b/a Grandview Golf Course,
   Steve Chronister, Marc Bower, Jordan Lyle Chronister, Brian Polachek and John Doe


      109.     Plaintiffs aver, adopt and incorporate by reference herein each and all of the
allegations set forth in Paragraphs 1 - 108 of this Complaint as though fully set forth herein.
       110.    This claim is for infliction of emotional distress, pursuant to Laws of the
Commonwealth of Pennsylvania.


                                             Page 18 of 22
         Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 19 of 22



       111.     Upon information and belief and so averred, Defendants understood that their
actions would interfere with the health and emotional stability of Plaintiffs’ quality of life.
       112.     Upon information and belief and so averred, Defendants understood that their
acts were not constructive, were not done in good faith, and were done willfully, deliberately
and intentionally.
       113.     Defendants’ violations of the laws and Constitution of the Commonwealth of
Pennsylvania and this Court has resulted in Plaintiff’s detriment and harm, and this Court has
supplemental jurisdiction to hear and adjudicate the claim of this COUNT.
       114.     WHEREFORE, the premises stated, as a result of said violations of the
Commonwealth’s laws against infliction of emotional distress, Plaintiffs have suffered racial
discrimination, humiliation, embarrassment, severe emotional distress and other harms, and are
entitled to entry of judgment in their favor, and against Defendants, together with an award of
declaratory and injunctive relief, damages, and ancillary relief as provided by the
Commonwealth, and any other relief this Court may deem just and proper



                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, Myneca Y. Ojo and Karen Ann Crosby, respectfully request
 that this Honorable Court enter judgment against all Defendants, as follows:
         A. Declare that the above conduct of the Defendants constitutes unlawful discrimination
              based upon Plaintiffs’ race and gender;
         B. Declare that the above alleged acts of Defendants constitute violations of 42 U.S.C.
              § 1981;
         C. Declare that the above alleged acts of Defendants constitute violations of 42 U.S.C.
              § 1982;
         D. Declare that the above alleged acts of Defendants constitute violations of 42 U.S.C.
              § 1985;
         E. Declare that the above alleged acts of Defendants constitute violations of 42 U.S.C.
              § 1986;
         F. Declare that the above alleged acts of Defendants constitute violations of 42 U.S.C.
              § 2000a;


                                            Page 19 of 22
Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 20 of 22



G. Award injunctive relief, as appropriate;
H. Award damages for all discriminatory and retaliatory conduct and resulting violations
   of the Civil Rights Act;
I. Award Plaintiffs compensatory damages sustained as a result of severe emotional
   distress, including damages for non-economic losses, including, but not limited to:
   embarrassment, humiliation and loss of ability to enjoy the pleasures of life;
J. Award Plaintiff Karen Ann Crosby, for violations of the Civil Rights Act, damages,
   including back pay, front pay, the value of lost fringe benefits and employment
   advancement equal to the amount Plaintiff Karen Ann Crosby would have earned but
   for the discriminatory actions of Defendants;
K. Award Plaintiff Myneca Y. Ojo compensatory damages sustained as a result of the
   emotional distress of intimidation by Defendants for placing multiple calls to the
   police to have Plaintiff Myneca Y. Ojo removed from Grandview Golf Course, in
   violation of the Civil Rights Act, such damages including but not limited to:
   embarrassment, humiliation and loss of ability to enjoy the pleasures of life;
L. Award Plaintiffs’ reasonable attorney’s fees;
M. Award Plaintiffs’ counsels reimbursement of litigation costs;
N. Award Plaintiffs delay damages;
O. Award Plaintiffs’ punitive damages;
P. Award Plaintiffs interest on the damages; and
Q. Award other just and equitable relief as this Honorable Court deems appropriate.




                                 Page 20 of 22
          Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 21 of 22



              Plaintiffs hereby Demand a Jury Trial



                                             Respectfully submitted,


                                                           By: S/John Rollins, Esquire
                                                           John L. Rollins, Esquire

                                                           Law Office of John L. Rollins
                                                           1408 Burke Road
                                                           West Chester, PA 19380
                                                           Telephone:(215) 512-4219
                                                           Facsimile: (484) 879-6770
                                                           PA Supreme Court ID# 65636
                                                           Email: johnrollinsesq@gmail.com



                                                           By: S/Mary H. Powell, Esquire
                                                           Mary H Powell, Esquire
                                                           Powell Law.PC
                                                           PA ID# 87862
                                                           2608 N. 3rd Street, P O Box 61485
                                                           Harrisburg, PA 17106-1485
                                                           (717) 230-8833
                                                           Email: patentspowell@gmail.com

                                                           Counsels for Plaintiffs

Dated this 20th day of April, 2020.




                                           Page 21 of 22
         Case 1:20-cv-00661-SHR Document 1 Filed 04/20/20 Page 22 of 22



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDLE DISTRICT OF PENNSYLVANIA


 MYNECA Y. OJO                                  :      CIVIL ACTION LAW
 364 Wilson Avenue                              :
 Hanover PA 17331                               :
                                                :
                 and                            :      Civil Action No.: _________________
                                                :
 KAREN ANN CROSBY                               :
 335 East Locust Street                         :
 York, PA 17403                                 :       Complaint
                        Plaintiffs              :
                                                :
        vs.                                     :
                                                :      JURY TRIAL DEMANDED
 BREW VINO LLC et al.                           :
                    Defendants                  :

                                       APPENDIX OF EXHIBITS
                                     TO PLAINTIFFS’ COMPLAINT

TABLE OF EXHIBITS

Exhibit A               True and correct copy of the PHRC’s Finding of Probable Cause and Findings of
                        Facts in Support of Probable Cause: Karen Ann Crosby v. Brew Vino, LLC., d/b/a
                        Grandview Golf Course, PHRC Case No. 201800914.

Exhibit B               True and correct copy of the PHRC’s Finding of Probable Cause and Findings of
                        Facts in Support of Probable Cause: Myneca Y. Ojo v. Brew Vino, LLC., d/b/a
                        Grandview Golf Course, PHRC Case No. 201800913.




                                            Page 22 of 22
